

EXHIBIT 10.12
ENBRIDGE INC.
INCENTIVE STOCK OPTION PLAN (2007), as revised

1.    PURPOSE
The purpose of the Incentive Stock Option Plan (2007) (the “Plan”) is to:
(a)
focus Participants on the share price appreciation in alignment with the
long-term focus of the Corporation;

(b)
assist in attracting, retaining, engaging and rewarding Participants, including
officers, of the Corporation and its Subsidiaries; and

(c)
provide an opportunity for Participants to earn competitive total compensation.


2.    DEFINED TERMS
In this Plan (including any schedules to this Plan):
(a)
“affiliate” has the meaning ascribed to that term in the Securities Act
(Alberta);

(b)
“associate” has the meaning ascribed to that term in the Securities Act
(Alberta);

(c)
“Blackout Period” means a period of time imposed by the Corporation where
Participants holding Options may not trade in securities of the Corporation;

(d)
“Board” means the Board of Directors of the Corporation;

(e)
“CEO” means the Chief Executive Officer of the Corporation;

(f)
“Change of Control” means:

(i)
the sale to a person or acquisition by a person not affiliated with the
Corporation or its Subsidiaries of assets of the Corporation or its Subsidiaries
having a value greater than 50% of the fair market value of the assets of the
Corporation and its Subsidiaries determined on a consolidated basis prior to
such sale whether such sale or acquisition occurs by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, arrangement,
merger, transfer, sale or otherwise;

(ii)
any change in the holding, direct or indirect, of shares of the Corporation by a
person not affiliated with the Corporation as a result of which such person, or
a group of persons, or persons acting in concert, or persons associated or
affiliated with any such person or group within the meaning of the Securities
Act (Alberta), are in a position to exercise effective control of the
Corporation whether such



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 2 -


change in the holding of such shares occurs by way of takeover bid,
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or otherwise; and for the purposes of this
Plan, a person or group of persons holding shares or other securities in excess
of the number which, directly or following conversion thereof, would entitle the
holders thereof to cast 20% or more of the votes attaching to all shares of the
Corporation which, directly or following conversion of the convertible
securities forming part of the holdings of the person or group of persons noted
above, may be cast to elect directors of the Corporation shall be deemed, other
than a person holding such shares or other securities in the ordinary course of
business as an investment manager who is not using such holding to exercise
effective control, to be in a position to exercise effective control of the
Corporation;
(iii)
any reconstruction, reorganization, recapitalization, consolidation,
amalgamation, arrangement, merger, transfer, sale or other transaction involving
the Corporation where shareholders of the Corporation immediately prior to such
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or other transaction hold less than 50% of
the shares of the Corporation or of the continuing corporation following
completion of such reconstruction, reorganization, recapitalization,
consolidation, amalgamation, arrangement, transfer, sale or other transaction;

(iv)
the Corporation ceases to be a distributing corporation as that term is defined
in the Canada Business Corporations Act;

(v)
any event or transaction which the Board, in its discretion, deems to be a
Change of Control; or

(vi)
Incumbent Directors ceasing to be a majority of the Board; provided that:

(vii) any transaction whereby shares held by shareholders of the Corporation are
transferred or exchanged for units or securities of a trust, partnership or
other entity which trust, partnership or other entity continues to own directly
or indirectly all of the shares of the Corporation previously owned by the
shareholders of the Corporation and the former shareholders of the Corporation
continue to be beneficial holders of such units or securities in the same
proportions following the transaction as


CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 3 -


they were beneficial holders of shares of the Corporation prior to the
transaction will be deemed not to constitute a change of control; and
(viii)
any change of control initiated or commenced by the Board (and whether or not
such transaction was initiated or commenced by the Board shall be conclusively
determined by the Board) will not constitute a change of control for purposes of
this Plan;

(g)
“Code” means the United States Internal Revenue Code of 1986, as amended;

(h)
“constructive dismissal” means, unless consented to by the Participant, any
action that constitutes constructive dismissal of the Participant, including
without limiting the generality of the foregoing:

(i) where the Participant ceases to be an officer of the Corporation, unless the
Participant is appointed as an officer of a successor to a material portion of
the assets of the Corporation;
(ii)
a material decrease in the title, position, responsibilities, powers or
reporting relationships of the Participant;

(iii)
a reduction in the base salary (excluding any annual incentive bonus) of the
Participant; or

(iv)
any material reduction in the value of the Participant’s employee benefits,
plans and programs (other than any annual incentive bonus);

(i)
“Corporation” means Enbridge Inc., and includes any successor entity thereto;

(j)
“Director” means a director of the Corporation;

(k)
“Fair Market Value” means, as of a particular day, the weighted average of the
board lot trading prices per Share on the Toronto Stock Exchange, or the New
York Stock Exchange, for the last five Trading Days immediately prior to such
day;

(l)
“For Cause” includes “just cause” as defined in the common law and also includes
any circumstance in which the Participant shall have been convicted of a
criminal act of dishonesty resulting or intending to result directly or
indirectly in gain or personal enrichment of the Participant;

(m)
“Grant Date” has the meaning set forth in Section 6(c); (n)    “Grant Price” has
the meaning set forth in Section 6(c);



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 4 -


(o) “HRC Committee” means the Human Resources & Compensation Committee of the
Board, established and duly authorized to act in accordance with the By-Laws of
the Corporation;
(p)
“Incumbent Director” means any member of the Board who was a member of the Board
immediately prior to the occurrence of the transaction, elections or
appointments giving rise to a Change of Control and any successor to an
Incumbent Director who was recommended for election at a meeting of shareholders
of the Corporation, or elected or appointed to succeed any Incumbent Director,
by the affirmative vote of the Directors, which affirmative vote includes a
majority of the Incumbent Directors then on the Board;

(q)
“Insider” means:

(i)
an insider, as defined in the Securities Act (Alberta); and

(ii)
an associate of any person who is an insider by virtue of (i) above;

(r)
“Notice Period” means the notice period for termination of employment agreed to
between the Corporation (or its Subsidiary) and the Participant, or, in the
absence of any such agreement, the notice period required under applicable law;

(s)
“Option” means an Option to purchase Shares granted to the Participant in
accordance with the terms and conditions of this Plan;

(t)
“Participant” means any employee, including an officer, of the Corporation or a
Subsidiary who has been designated by the HRC Committee to receive and be
granted Options in accordance with Section 5;

(u)
“Plan” means the Incentive Stock Option Plan (2007) of the Corporation described
in this document, and as the same may be duly amended or varied from time to
time in accordance with the provisions of this Plan;

(v)
“Retirement Plan” means a pension plan of the Corporation established or in
effect from time to time which applies when an employee retires from the
employment of the Corporation or any of its Subsidiaries;

(w)
“Share” means a common share in the capital of the Corporation;

(x)
“Share Reserve” has the meaning ascribed to that term in Section 4;

(y)
“Subsidiary” means:

(i)
any corporation that is a subsidiary (as such term is defined in the Canada
Business Corporations Act) of the Corporation, as such provision is from time to
time amended, varied or re-enacted;



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 5 -


(ii)
any partnership or limited partnership that is controlled by the Corporation
(the Corporation will be deemed to control a partnership or limited partnership
if the Corporation possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of such partnership or limited
partnership, whether through the ownership of voting securities, by contract or
otherwise); and

(iii)
subject to regulatory approval, any corporation, partnership, limited
partnership, trust, limited liability company or other form of business entity
that the HRC Committee determines ought to be treated as a subsidiary for
purposes of the Plan, provided that the HRC Committee shall have the sole
discretion to determine that any such entity has ceased to be a subsidiary for
purposes of the Plan;

(z)
“Term” has the meaning ascribed to that term in Section 6;

(aa)
“Trading Day” means any day on which the Toronto Stock Exchange or the New York
Stock Exchange, as the case may be, is open for trading; and

(bb)
“United States Incentive Stock Option” has the meaning set forth in Section
8(a).


3.    GOVERNANCE
(a)
Subject to any determinations or approvals required to be made by the Board, the
HRC Committee will administer the Plan in its sole discretion. The HRC Committee
shall have the full power and sole responsibility to interpret the provisions of
the Plan and to make regulations and formulate administrative provisions for its
implementation, and to make such changes in the regulations and administrative
procedures as, from time to time, the HRC Committee deems proper and in the best
interests of the Corporation. Such regulations and provisions may include the
delegation to any Director or Directors or any officer or officers of the
Corporation or its Subsidiaries of such administrative duties and powers of the
HRC Committee as it may, in its sole discretion, deem fit. The determinations of
the HRC Committee in the administration of the Plan shall be final and
conclusive.

(b)
The HRC Committee is also authorized to approve, for each Option granted under
the Plan, the terms for vesting any Option granted under the Plan.

(c)
Subject to Section 12, the HRC Committee may waive any restrictions with respect
to participation in the Plan or vesting with respect to any specific



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 6 -


Participants where, in the opinion of the HRC Committee, it is reasonable to do
so and such waiver does not prejudice the rights of the Participant under the
Plan.
(d)
Subject to Section 12, the HRC Committee may amend the Plan for any general
administrative matters, correct, remedy or reconcile any errors, inconsistencies
or ambiguities, cashless exercise, vesting or termination provisions, and
recommend to the Board for its approval any other amendments.

(e)
Grants to Participants will be considered each year, unless otherwise determined
in the sole discretion of the HRC Committee.


4.    SHARES AND SHARE RESERVE
The Shares subject to the Options and other provisions of the Plan shall be
authorized and unissued common shares of the Corporation. The total number of
Shares reserved to be issued under the Plan (and its predecessors) and the
Performance Stock Option Plan (2007) shall not exceed in the aggregate
16,500,000 Shares (the “Share Reserve”), subject to the adjustment provisions
set forth in Section 9. Shares subject to Options which are terminated,
cancelled or expire prior to exercise shall be available for the grant of
further Options hereunder.
Any changes to the Share Reserve, shall be recommended by the CEO to the HRC
Committee for its review and recommendation to the Board. Any increase in the
Share Reserve shall be subject to the approval of the shareholders of the
Corporation in accordance with the rules of the Toronto Stock Exchange.

5.    PARTICIPATION AND GRANT OF OPTIONS
(a)
The CEO may from time to time recommend to the HRC Committee employees of the
Corporation or its Subsidiaries for participation in the Plan and the extent and
terms of their participation. The HRC Committee shall consider such
recommendations and may approve such recommended employees for participation in
the Plan and the extent and terms of their participation, subject to the
following:

(i)
the total number of Shares reserved for issuance to any one Participant pursuant
to all security based compensation arrangements of the Corporation shall not
exceed in the aggregate 5% of the number of Shares outstanding at the time of
reservation;

(ii)
the total number of Shares reserved for issuance to Insiders pursuant to all
security based compensation arrangements of the Corporation shall not exceed 10%
of the number of Shares outstanding at the time of reservation;

(iii)
the total number of Shares issued to Insiders pursuant to all security based
compensation arrangements of the Corporation within any one-



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 7 -


year period shall not exceed 10% of the number of Shares outstanding at the time
of issuance (excluding any other shares issued under all security based
compensation arrangements of the Corporation during such one-year period); and
(iv)
the total number of Shares issued to any one Insider and such Insider’s
associates (as defined in the Securities Act (Alberta)) pursuant to all security
based compensation arrangements of the Corporation within any one-year period
shall not exceed 5% of the number of Shares outstanding at the time of issuance
(excluding any other shares issued under all security based compensation
arrangements of the Corporation during such one-year period).

For the purposes of (ii), (iii) and (iv) above, any entitlement to acquire
Shares granted pursuant to the Plan prior to the Participant becoming an Insider
are to be excluded from the calculation.
(b)
The CEO:

(i)
may issue inducement grants to any new employee of the Corporation, or a
Subsidiary other than new employees that report directly to the CEO and may with
the approval of the HRC Committee issue inducement grants to new employees that
report directly to the CEO, provided that the number of Options comprising any
such grant shall not exceed the lesser of: (i) the amount provided for in the
policies of the HRC Committee from time to time; and (ii) 2% of the number of
outstanding Shares (on a non-dilutive basis) at the applicable date, and such
inducement grant will be reported to the HRC Committee at the next committee
meeting; and

(ii)
shall recommend to the HRC Committee specific grants to Participants who report
directly to the CEO and the total grants for all other levels of Participants.

(c)
The HRC Committee shall:

(i)
determine and recommend to the Board, for its approval, the grant date of
Options;

(ii)
determine and recommend to the Board, for its approval, the grants to be made to
the CEO; and

(iii)
review and recommend to the Board, for its approval, any other grants made
pursuant to the Plan.

(d)
Directors who are not full-time employees of the Corporation or a Subsidiary
shall not be eligible to become Participants.



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 8 -


(e)
A designated employee shall have the right not to participate in the Plan, and
any decision not to participate shall not affect his or her employment with the
Corporation or a Subsidiary. Participation in the Plan does not confer upon the
Participant any right to continued employment with the Corporation or a
Subsidiary.


6.    OPTION TERMS
(a)
Term

The term (“Term”) during which an Option shall be exercisable shall be fixed by
the HRC Committee at the time of grant, but in no case shall a term exceed 10
years, and each Option shall be subject to earlier termination, as provided in
Section 7; provided that when the Term expires in a Blackout Period the Term
shall be extended to a date that is five Trading Days after the end of the
Blackout Period.
(b)
Exercise

An Option shall vest and become exercisable in accordance with the terms set by
the HRC Committee at the time of grant. A Participant may exercise vested
installments of his or her Option in whole or in part at any time and from time
to time during the Term.
(c)
Grant and Price

Subject to the following sentence, the price (the “Grant Price”) at which Shares
will be issued to a Participant pursuant to the Option shall be determined on
the date (the “Grant Date”) that the Option is awarded and the Grant Price shall
not be less than 100% of the Fair Market Value determined as at the Grant Date.
If an Option is awarded at a time when a Blackout Period is in effect, the Grant
Price of the Option will be set on and the Grant Date will be the sixth Trading
Day following the termination of the Blackout Period; provided that where
another Blackout Period commences within such six Trading Days, the
determination of the Grant Price and the Grant Date will be further postponed
and will be set as provided above in this sentence (and so on from time to
time).
(d)
Payment

Participants shall be required to make payment in full for any Shares purchased
upon the exercise, in whole or in part, of any Option granted under the Plan and
no Shares shall be issued until full payment has been made. Payment must be in
the currency of Canada or the United States of America.
(e)
Share Settled Options

If approved by the Board, in lieu of paying the Grant Price for the Shares to be
issued pursuant to such exercise, the Participant may elect to acquire the
number


CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 9 -


of Shares determined by subtracting the Grant Price from the Fair Market Value
of the Shares on the date of exercise, multiplying the difference by the number
of Shares in respect of which the Option was otherwise being exercised and then
dividing that product by such Fair Market Value of the Shares. In such event,
the number of Shares as so determined (and not the number of Shares to be issued
under the Option) will be deemed to be issued under the Plan.
(f)
Share Ownership Guidelines

If on exercise of any Options the number of Shares held by the Participant is
less than the number of Shares to be held by him or her pursuant to any share
ownership guidelines of the Corporation in effect from time to time and
applicable to such Participant, then the Participant shall be required to retain
Shares acquired on exercise of Options (net of Shares that are required to be
sold by the Participant to meet any tax liabilities arising on exercise of the
Options) to meet the requirements of such share ownership guidelines.
(g)
Transferability

Options are not transferable or assignable other than by will or according to
the laws of descent and distribution.

7.    TERMINATION
(a)
Voluntary Termination

If a Participant voluntarily terminates his or her employment with the
Corporation or a Subsidiary, all unexercised and vested Options held by such
Participant as at the last day of such Participant’s employment with the
Corporation (or its Subsidiary) shall remain exercisable until the earlier of:
(i) 30 days following the Participant’s last day of employment with the
Corporation (or its Subsidiary); and (ii) the expiry of the Term of the Options;
following which any unexercised and vested Options shall be cancelled.
All unvested Options held by the Participant as at the last day of the
Participant’s employment with the Corporation (or its Subsidiary) shall be
cancelled on the Participant’s last day of employment with the Corporation (or
its Subsidiary).
(b)
Involuntary Termination Not For Cause

If the employment of a Participant is terminated by the Corporation or a
Subsidiary other than For Cause, all unexercised and vested Options held by such
Participant as at the Participant’s last day of employment with the Corporation
(or its Subsidiary) shall remain exercisable until the earlier of: (i) 30 days
following the expiration of any Notice Period; and (ii) the expiry of the Term
of the Options; following which any vested and unexercised Options shall be
cancelled.




CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 10 -


All unvested Options held by the Participant on the last day of employment with
the Corporation (or its Subsidiary) shall continue to vest in accordance with
the Plan and shall be exercisable until the earlier of: (i) 30 days following
the expiry of the Notice Period; and (ii) the expiry of the Term of the Options;
following which all vested and unexercised Options and all unvested Options
shall be cancelled.
For the purposes of this subsection 7(b), if a Participant’s employment
terminates due to the constructive dismissal of the Participant, such
termination shall be treated as an involuntary termination by the Corporation or
a Subsidiary other than For Cause.
(c)
Involuntary Termination For Cause

If the employment of a Participant is terminated by the Corporation or a
Subsidiary For Cause, all Options held by such Participant as at the date of
such termination, whether vested or unvested, shall be cancelled on the
Participant’s last day of active employment with the Corporation (or its
Subsidiary).
(d)
Death

If the employment of a Participant with the Corporation or a Subsidiary is
terminated as a result of the death of such Participant, all unvested Options
held by such Participant shall vest on the date of such Participant’s death. All
outstanding Options held by such Participant as at the date of termination of
the Participant shall remain exercisable until the earlier of: (i) 12 months
following the date of such Participant’s death; and (ii) the expiry of the Term
of the Options; following which any unexercised Options shall be cancelled.
(e)
Retirement

If a Participant has attained the age of 55 and retires from his or her
employment with the Corporation or a Subsidiary pursuant to a Retirement Plan
and he or she is eligible for benefits under a Retirement Plan, all Options
(vested and unvested) held by such Participant as at the Participant’s last day
of employment with the Corporation (or its Subsidiary) shall continue in
accordance with the Plan, including vesting as provided in the Plan; provided
that Options may only be exercised until the earlier of: (i) three years
following the date of such Participant’s retirement; and (ii) the expiry of the
Term of the Options; following which any unexercised and vested Options and
unvested Options shall be cancelled.
(f)
Disability

If the employment of a Participant with the Corporation (or a Subsidiary) is
terminated as a result of the “disability” of such Participant, all Options held
by such Participant on the last day of the Participant’s employment with the


CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 11 -


Corporation (or its Subsidiary) shall continue in accordance with the terms of
such Options as if the Participant continued to be actively employed by the
Corporation (or its Subsidiary).
For purposes of the foregoing, a Participant shall be considered to be suffering
from a “disability” if he or she is eligible for benefits under a
Corporation-sponsored long term disability benefits plan.
(g)
Leaves of Absence

If a Participant is on a parental or other leave of absence approved by the
Corporation or a Subsidiary for a period of greater than three months, all
unexercised and vested Options held by such Participant as at the Participant’s
last day of active employment prior to such parental or other leave shall
continue to be exercisable in accordance with the terms of such Options,
following which all unexercised and vested Options held by such Participant
shall be cancelled. All unvested Options held by such Participant as at the
Participant’s last day of active employment prior to such parental or other
leave shall continue to vest during such Participant’s leave, provided that if
the Participant does not return to active employment by the end of the leave,
all vested and unvested Options as at the end of the leave of absence shall be
treated in accordance with the second paragraph of subsection 7(a) on the
assumption that the Participant’s last day of employment is the end of the leave
of absence. Unless otherwise determined by the HRC Committee, no additional
Option grants shall be made to any Participant during such Participant’s leave
of absence.
(h)
Secondments

If a Participant is seconded to an entity other than a Subsidiary, the HRC
Committee (in the case of Participants that report directly to the CEO) and the
CEO (in the case of all other Participants) shall determine the manner in which
all Options, vested and unvested, held by the Participant as at the date of the
secondment shall be treated under the Plan.
(i)
Change of Control

In the event of a Change of Control, all unvested Options held by a Participant
shall vest on a date, as determined by the HRC Committee, that is not more than
30 days and not less than five days prior to the date of the Change of Control.
In connection with any Change of Control, the HRC Committee will allow, where
necessary in the circumstances, for the conditional vesting and exercise of
Options and where such conditions are not met and the Change of Control does not
occur the Options shall continue as if no vesting or exercise had occurred.
(j)
No Future Grants; No Cash Payment



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------

- 12 -


Upon the occurrence of any of the foregoing events listed under subsections 7(a)
to (f) in respect of a Participant, such Participant shall not be entitled to
receive any further Option grants or the value of any grants foregone as a
consequence of any such event and, except as set forth herein, shall not be
entitled to receive any cash payment for the value of any unexercised Options,
vested or unvested, held by the Participant as at the date of occurrence of such
event.

8.    TERMS AND CONDITIONS OF UNITED STATES INCENTIVE STOCK OPTIONS
(a)
Designated employees of any Subsidiary located in the United States of America
may be granted “incentive stock options” within the meaning of Section 422 of
the Code (“United States Incentive Stock Options”). The maximum number of Shares
that may be issued under the Plan as United States Incentive Stock Options shall
not be greater than 2,000,000 Shares. An Option that is a United States
Incentive Stock Option will be designated as such in the applicable Option
agreement and no Option that is not so designated will be treated as a United
States Incentive Stock Option under the Plan.

(b)
No United States Incentive Stock Options shall be granted to any Participant if,
as a result of such grant, the aggregate Fair Market Value (as of the time the
Option is proposed to be granted) of the Shares covered by all the United States
Incentive Stock Options granted under this Plan, and any other plan of the
Corporation or any Subsidiary, to the Participant, which are or will become
exercisable for the first time by the Participant in a single calendar year,
exceeds US $100,000 or such amount as shall be specified in Section 422 of the
Code.

(c)
The exercise price of a United States Incentive Stock Option shall not be less
than 100% of Grant Price as at the Grant Date.

(d)
No United States Incentive Stock Option may be granted under the Plan to any
individual who, at the time the option is granted, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of his or
her employer corporation or of its parent or subsidiary corporations (as such
ownership may be determined for purposes of Section 422(b)(6) of the Code),
unless (i) at the time such United States Incentive Stock Option is granted, the
Grant Price is at least 110% of the Fair Market Value of the Shares subject
thereto and (ii) the United States Incentive Stock Option by its terms is not
exercisable after the expiration of five years from the date granted.

(e)
Notwithstanding the provisions of this Section 8, exercise periods for United
States Incentive Stock Options on the happening of an event described in
Sections 7(b), (d), (e) and (f) shall be as set forth in the applicable Option
agreement.

(f)
United States Incentive Stock Options shall otherwise be subject to the terms
and conditions as set forth in this Plan.



CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------


- 13 -


9.    ADJUSTMENTS
(a)
In the event that the number of outstanding Shares is increased or decreased, or
changed into, or exchanged for a different number or kind of shares or other
securities of the Corporation or another corporation, whether through a stock
dividend, stock split, consolidation, recapitalization, amalgamation,
reorganization, arrangement or other transaction effected without receipt of
consideration, the HRC Committee or the Board may make appropriate adjustment in
the number or kind of shares or securities available for Options pursuant to the
Plan and, as regards Options previously granted or to be granted pursuant to the
Plan, in the number and kind of shares or securities and the purchase price
thereof and the manner in which installments of the Options vest and become
exercisable.

(b)
The appropriate adjustments in the number of Shares under Option, the Grant
Price per share and the period during which each Option may be exercised may be
made by the Board in its discretion and in order to give effect to the
adjustments in the number of shares of the Corporation resulting from the
implementation and operation of the Shareholder Rights Plan Agreement dated as
of November 9, 1995 between the Corporation and CIBC Mellon Trust Company, as
amended, restated or revised from time to time.


10.    EFFECT OF REORGANIZATION
In the event of any take-over bid or any proposal, offer or agreement for a
merger, consolidation, amalgamation, arrangement, recapitalization, liquidation,
dissolution or similar transaction or other business combination that is not a
Change of Control in which the Corporation is not the surviving or continuing
corporation (a “Reorganization”), all Options granted hereunder and outstanding
on the date of such Reorganization, shall be assumed by the surviving or
continuing corporation, provided that the HRC Committeeor the Board may make
appropriate adjustment in the manner in which installments of the Options become
exercisable prior to such assumption. If, in the event of any such
Reorganization, provision for such assumption satisfactory to the HRC Committee
or the Board is not made by the surviving or continuing corporation, each
Participant shall have distributed to him or her within 30 days after the
Reorganization in full satisfaction in the case of an unexpired Option, or part
thereof, whether or not exercisable, cash representing the excess, if any, of
the Fair Market Value of the Shares determined as at the third Trading Day
immediately preceding the closing date of such Reorganization over the exercise
price of such Option (less applicable tax withholdings).

11.    TAXES AND REPORTING
Notwithstanding anything else contained herein, each Participant shall be
responsible for the payment of all applicable taxes, including, but not limited
to, income taxes payable in connection with the exercise of any Options under
the Plan and the Corporation, its employees and agents shall bear no liability
in connection with the payment of such taxes.


CAL_DOCS #1491541 v. 16

--------------------------------------------------------------------------------


- 14 -


12.    AMENDMENT OF THE PLAN
The HRC Committee may at any time recommend to the Board for its approval the
revision, suspension or discontinuance of this Plan in whole or in part. The
Board may also at any time amend, revise or repeal any terms of this Plan and
any Option granted under this Plan (any such change, an “amendment”) without
obtaining approval of the shareholders. Notwithstanding the foregoing, the
Corporation will obtain the approval of the shareholders of the Corporation for
an amendment relating to:
(a)
the maximum number of shares reserved for issuance under the Plan; (b)    a
reduction in the Grant Price for any Options;

(c)
the cancellation of any Options and the reissue of or replacement of such
Options with Options having a lower Grant Price;

(d)
an extension to the term of any Option;

(e)
any change allowing other than full-time employees of the Corporation or a
Subsidiary to become Participants in the Plan;

(f)
any change whereby Options would become transferable or assignable other than by
will or according to the laws of descent and distribution.


13.    CONFLICT WITH WRITTEN EMPLOYMENT AGREEMENT
In the event of a conflict between the terms of this Plan and the terms of any
written employment agreement between a Participant and the Corporation, the
terms of the written employment agreement shall prevail.

14.    EFFECTIVE DATE
The Plan shall be effective as of January 1, 2007, provided that any Option
issued under this Plan may not be exercised until this Plan has been approved by
the Shareholders of the Corporation in accordance with the rules of the Toronto
Stock Exchange (and where applicable, the rules of other stock exchanges on
which the Shares may be listed and posted for trading). On the effective date,
the Incentive Stock Option Plan (2002) (the “Prior Plan”) shall be discontinued,
except with respect to unexercised Options outstanding under the Prior Plan.


CAL_DOCS #1491541 v. 16